Case 1:18-cv-01922-WJM-NYW Document 66 Filed 06/14/19 USDC Colorado Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No: 1:18-cv-01922-WJM-NYW


  UNITED CANNABIS CORPORATION
  a Colorado Corporation

  Plaintiff,

  v.

  PURE HEMP COLLECTIVE INC.
  a Colorado Corporation

  Defendant.


                           JOINT MOTION FOR DETERMINATION


          Pursuant to District of Colorado Local Patent Rule 15(d), Plaintiff United Cannabis

  Corporation and Defendant Pure Hemp Collective Inc. hereby jointly provide notice to

  the Court that claim construction briefing has been completed. The parties jointly request

  that the Court set a claim construction hearing and technology tutorial at the Court’s

  earliest convenience.
Case 1:18-cv-01922-WJM-NYW Document 66 Filed 06/14/19 USDC Colorado Page 2 of 3




   Dated: June 14, 2019                          Respectfully submitted,


                                                 Carstens & Cahoon, LLP

     /s/ Orion Armon                             By: /s/ James R. Gourley
                                                 James R. Gourley
   Orion Armon (34923)                           CARSTENS & CAHOON, LLP
   COOLEY LLP                                    13760 Noel Road, Suite 900
   380 Interlocken Crescent Suite 900            Dallas, Texas 75240
   Broomfield, CO 80021-8023                     Tel: (972) 367-2001
   oarmon@cooley.com                             Email: gourley@cclaw.com
   Telephone: (720) 566-4000
   Fax: (720) 566-4099                           HUNSAKER | EMMI, P.C.
                                                 By: /s/ Donald T. Emmi
   Counsel for United Cannabis Corporation       Donald T. Emmi, Reg. 38983
                                                 1707 Cole Blvd, Suite 210
                                                 Golden, Colorado 80401
                                                 Tel: (303) 456-5116
                                                 Email: donnie@helegal.com

                                                 Attorneys for Pure Hemp Collective, Inc.




                                             2
Case 1:18-cv-01922-WJM-NYW Document 66 Filed 06/14/19 USDC Colorado Page 3 of 3




                               CERTIFICATE OF SERVICE

          I hereby certify that on this 14th day of April 2019, I electronically filed the
  foregoing with the Clerk of the Court using the CM/ECF system which will send
  notification of such filing to the following email addresses:

  oarmon@cooley.com
  mzambarda@cooley.com
  donnie@helegal.com


                                                        /s/ James R. Gourley
                                                        James R. Gourley




                                             3
